Per Curiam.

The general rule is not to grant a new trial, in actions of this nature, when the verdict is for the defendant, and there is no other ground for the motion than that the jury have misunderstood or disregarded the evidence. This was the doctrine of the court in Jarvis v. Hatheway. (3 Johns. Rep. 180.) In penal actions, the rule has been established by a series of cases; (Str. 899. 1236. 3 Wils. 59. 10 East, 268.) and though actions for defamation, and for malicious prosecution, are not actions for penalties, yet they are penal in their nature; and, in respect to the doctrine of new trials, seem to be governed by the same rules. (2 Burr. 664. Cowp. 37. Salk. 644.) The case before us Aras not that of a very aggravated libel, nor were the cases in general of that character to which the rule has been applied. A jury would rarely, in a gross case of defamation, find a verdict against the plaintiff; if they did, it would be pretty good evidence of prejudice, partiality or corruption. The court do not mean to lay down a rule for such extreme cases, but they certainly would not be justi.fied by the precedents, to interfere in the present case.
Motion denied.